 Case 1:18-cr-00767-VM Document 164 Filed 10/06/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                               10/6/2020
---------------------------------X
UNITED STATES OF AMERICA,        :            18 CR 767 (VM)
                                 :
          -against-              :
                                 :               ORDER
GZIMI BOJKOVIC,                  :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:
     Defendant   Gzimi    Bojkovic   (“Bojkovic”)     is   currently

scheduled to be sentenced on October 15, 2020 at 12:00 p.m.

He requests that his sentencing be conducted remotely, by

either videoconference or teleconference, pursuant to the

Coronavirus Aid, Relief, and Economic Security Act, Pub. L.

No. 116-136, 134 Stat. 281 (2020) (the “CARES Act”), and the

operative standing order issued by the Chief Judge of the

United States District Court for the Southern District of New

York regarding video and telephone conferencing for criminal

proceedings. (See Dkt. No. 162.).

     If the sentencing is conducted remotely, the Government

requests an adjournment until early November 2020 due to

scheduling conflicts. (See Dkt. No. 163.) Bojkovic consents

to this request. However, the Government opposes Bojkovic’s

request for a remote sentencing. As the Government points

out, Section 15002(b) of the CARES Act allows for felony

sentencing proceedings to be held via video teleconferencing

                                 1
 Case 1:18-cr-00767-VM Document 164 Filed 10/06/20 Page 2 of 4



and telephone conferencing only when the district judge “in

a particular case finds for specific reasons that the plea or

sentencing in that case cannot be further delayed without

serious harm to the interests of justice.” See also In re

Coronavirus/COVID-19 Pandemic, Second Amended Standing Order

re: Video Teleconferencing and Telephone Conferencing for

Criminal    Proceedings,    20   Misc.    176,   Dkt.   No.   3,   at   3

(S.D.N.Y.    Sept. 16 2020) (authorizing the use of video or

telephone conferencing for felony sentencings only upon a

finding by the presiding judge that the “proceeding cannot be

further delayed without serious harm to the interests of

justice.”) (Mar. 30, 2020). The Government argues that a delay

until December 2020 or January 2021, when the Government

believes the Court will be able to hold a sentencing in

person, would not cause serious harm to the interests of

justice. In support of this argument, the Government notes

that the Presentence Report issued by the United States

Probation   Office   on    September     4,   2020   states   that   the

applicable sentencing range under the United States Federal

Sentencing Guidelines is 51 to 63 months’ imprisonment and

that Bojkovic has not spent even half that much time in

custody.




                                  2
 Case 1:18-cr-00767-VM Document 164 Filed 10/06/20 Page 3 of 4



       Bojkovic spent four months in custody before satisfying

bail conditions. Though he remained on bail after he pled

guilty on October 7, 2019, he voluntarily surrendered himself

on November 12, 2019 to detention pending sentencing. In

total, he has spent nearly 15 months in custody. Bojkovic

points out that, due to the ongoing public health crisis, he

has been subjected to 23-hour daily lockdowns and other

heightened restrictions while in custody.

       The     Court    is   persuaded      that     delaying      Bojkovic’s

sentencing beyond early November would cause serious harm to

the interests of justice. Although the Government expects

that    this    Court    will   be   able    to    conduct   an     in-person

sentencing in December or January, the Court’s ability to do

so is not certain. Rather, the Court’s ability to conduct in-

person proceedings is dependent on the evolving pandemic

conditions in this region. Bojkovic currently “does not know

what his sentence will be or even when this Court can conduct

an in-person sentencing,” and “this uncertainty can impair

the interests of justice.” United States v. Cohen, No. 19 CR

741, 2020 WL 2539115, at *2 (S.D.N.Y. May 19, 2020). The

Second Circuit recognizes that “[d]elay in sentencing may

leave    the    defendant,      as   well   as     the   victim,    in   limbo

concerning the consequences of conviction” and “may have a

                                      3
 Case 1:18-cr-00767-VM Document 164 Filed 10/06/20 Page 4 of 4



detrimental effect on rehabilitation.” United States v. Ray,

578 F.3d 184, 198 (2d Cir. 2009) (alteration in original)

(quoting 3 Charles Alan Wright et al., Federal Practice &

Procedure: Criminal § 521.1 (3d ed. 2004)). Additionally,

conducting Bojkovic’s sentencing in early November “promotes

judicial    economy.”   Cohen,    2020   WL   2539115,    at     *2.   It

“preempt[s] the parties’ [potential] motions to this Court

requesting further scheduling changes.” Id.; United States v.

Portolyoni, No. 09 CR 674, 2020 WL 5604047, at *3 (S.D.N.Y.

Sept. 18, 2020). It also avoids adding to “the existing

backlog of cases in the federal court system” and the “deluge

of [requests for] hearings once in-person proceedings can

safely resume.” Cohen, 2020 WL 2539115, at *2.

     For the above reasons, Bojkovic’s request for a remote

sentencing (Dkt. No. 162) is granted. The sentencing is hereby

adjourned   until   November     13,   2020   at   9:00   a.m.   Unless

otherwise ordered by this Court, the proceeding shall be

conducted by teleconference. To join the proceeding, all

participants are directed to use the dial-in number 888-363-

4749 and access code 8392198.

SO ORDERED:
Dated:      New York, New York
            6 October 2020



                                  4
